DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to because of the following informalities: 
There is lack of support in the specification for a “memory to store a value of a fractional mirror ratio” and “current magnitudes,” as recited in lines 2-3 of claim 1 and lines 7-8 of claim 7; “current magnitudes,” as recited in line 3 of claims 6 and 12; and “a first stored value” and “a second stored value,” as recited in line 2 of claim 8.
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, there is lack of support in the specification for a “memory to store a value of a fractional mirror ratio” and “current magnitudes,” as recited in lines 2-3; it is not clear if the “excitation currents” recited in line 7 is referring to the excitation currents recited in line 3; --is-- should be added after “nodes” in line 7; and --the-- should be added after “of” in line 9.
In claim 5, --is-- should be added after “circuit” in line 1.
In claim 6, “to determine” should be changed to --determines-- in line 1; and there is lack of support in the specification for a “current magnitudes,” as recited in line 3.
In claim 7, --is-- should be added after “nodes” in line 4; --the-- should be added after “the values of” in line 6; there is lack of support in the specification for a “stored value of a fractional mirror ratio” and “current magnitudes,” as recited in lines 7-8.
In claim 8, there is lack of support in the specification for “a first stored value” and “a second stored value,” as recited in line 2.
In claim 12, there is lack of support in the specification for a “current magnitudes,” as recited in line 3.
Claims 2-4 and 9-11 are objected to for being dependent on an objected base claim.
 	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7, and 10 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent 11,287,329 [hereinafter ‘329] in view of claim 20 of ‘329.
Referring to claim 1 of the instant application, claim 15 of ‘329 claims an apparatus (see base claim 8 of ‘329), comprising:
a value of a fractional mirror ratio, wherein the fractional mirror ratio represents a relationship between excitation currents; and 
a logic circuit to:
determine values of at least two voltage changes at least partially based on values of voltages generated across a pair of nodes at least partially responsive to excitation currents, wherein the pair of nodes is associated with sensing paths coupled with a remote diode; and
determine a value of temperature at least partially based on the values of the at least two voltage changes and the value of the fractional mirror ratio.
Claim 15 of ‘329 does not claim a memory to store the value of the fractional mirror ratio; and the relation being between current magnitudes of the excitation currents.
However, claim 20 of ‘329 claims that the logic circuitry is a digital logic circuitry comprising a math engine for the temperature sensing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of ‘329 by claiming that the apparatus comprises a math engine, as in claim 20 of ‘329, in order to determine the temperature. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of ‘329 in view of claim 20 of ‘329 by claiming that the apparatus comprises a memory to store the value of the fractional mirror ratio in order for the math engine to determine the temperature, as in claim 20 of ‘329.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of ‘329 by claiming the relation being between current magnitudes of the excitation currents in order to obtain a desired accuracy of the temperature; and since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980). 

Referring to claim 4 of the instant application, claim 15 of ‘329 in view of claim 20 of ‘329 claim an apparatus having all of the limitations of claim 4 of the instant application, as stated above with respect to claim 1 of the instant application, where claim 15 of ‘329 claims that the fractional mirror ratio is characterized in that a natural logarithm of the fractional mirror ratio or an integer-multiple of the fractional mirror ratio is a non-fractional integer.

Referring to claim 7 of the instant application, claim 15 of ‘329 claims (see base claim 8 of ‘329):
determining values of at least two voltage changes at least partially based on values of voltages generated across a pair of nodes at least partially responsive to excitation currents, wherein the pair of nodes associated with sensing paths coupled with a remote diode; and 
determining a value of temperature at least partially based on the values of at least two voltage changes and a fractional mirror ratio, wherein the fractional mirror ratio represents a relationship between excitation currents.
Claim 15 of ‘329 does not claim storing the value of the fractional mirror ratio; and the relation being between current magnitudes of the excitation currents.
However, claim 20 of ‘329 claims that a logic circuitry is a digital logic circuitry comprising a math engine for the temperature sensing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of ‘329 by claiming a math engine, as in claim 20 of ‘329, in order to determine the temperature. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of ‘329 in view of claim 20 of ‘329 by claiming that the value of the fractional mirror ratio is stored in order for the math engine to determine the temperature, as in claim 20 of ‘329.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of ‘329 by claiming the relation being between current magnitudes of the excitation currents in order to obtain a desired accuracy of the temperature; and since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980). 

Referring to claim 10 of the instant application, claim 15 of ‘329 in view of claim 20 of ‘329 claim all of the limitations of claim 10 of the instant application, as stated above with respect to claim 7 of the instant application, where claim 15 of ‘329 claims that the fractional mirror ratio is characterized in that a natural logarithm of the fractional mirror ratio or an integer-multiple of the fractional mirror ratio is a non-fractional integer.

Claims 5 and 11 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of ‘329 in view of claim 20 of ‘329, as stated above with respect to respective claims 1 and 7 of the instant application, and further in view of claim 10 of ‘329 (see base claim 8 of ‘329).
Referring to claim 5 of the instant application, claim 15 of ‘329 in view of claim 20 of ‘329 claim all of the limitations of claim 5 of the instant application, as stated above with respect to claim 1 of the instant application, except for the logic circuit being operable to receive first and second values of first voltages generated across the pair of nodes at least partially responsive to a first pair of excitation currents; and first and second values of second voltages generated across the pair of nodes at least partially responsive to a second pair of excitation currents. 
However, claim 10 of ‘329 claims that the logic circuit is operable to be coupled to receive first and second values of first voltages generated across the pair of nodes at least partially responsive to a first pair of excitation currents; and first (second) and second (third) values of second voltages generated across the pair of nodes at least partially responsive to a second pair of excitation currents for determining temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of ‘329 in view of claim 20 of ‘329 by claiming that the logic circuit is operable to be coupled to receive first and second values of first voltages generated across the pair of nodes at least partially responsive to a first pair of excitation currents; and first and second values of second voltages generated across the pair of nodes at least partially responsive to a second pair of excitation currents, as in claim 10 of ‘329, in order to determine the temperature.

Referring to claim 11 of the instant application, claim 15 of ‘329 in view of claim 20 of ‘329 claim all of the limitations of claim 11 of the instant application, as stated above with respect to claim 7 of the instant application, except for receiving first and second values of first voltages generated across the pair of nodes at least partially responsive to a first pair of excitation currents; and receiving first and second values of second voltages generated across the pair of nodes at least partially responsive to a second pair of excitation currents. 
However, claim 10 of ‘329 claims that the logic circuit is operable to be coupled to receive first and second values of first voltages generated across the pair of nodes at least partially responsive to a first pair of excitation currents; and first (second) and second (third) values of second voltages generated across the pair of nodes at least partially responsive to a second pair of excitation currents for determining temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of ‘329 in view of claim 20 of ‘329 by claiming the receiving of first and second values of first voltages generated across the pair of nodes at least partially responsive to a first pair of excitation currents; and receiving first and second values of second voltages generated across the pair of nodes at least partially responsive to a second pair of excitation currents, as in claim 10 of ‘329, in order to determine the temperature.

Allowable Subject Matter
Claims 2, 3, 6, 8, 9, and 12 are objected to as being dependent upon a rejected base claim.

Claims 1-15 would be allowable if rewritten or amended to overcome the objections set forth in this Office action, and upon the proper filing of a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus, comprising a value of a fractional mirror ratio, wherein the fractional mirror ratio represents a relationship between current magnitudes of excitation currents; and a logic circuit to determine a value of temperature at least partially based on the values of at least two voltage changes and the value of the fractional mirror ratio (claim 1).

A method, comprising determining a value of temperature at least partially based on the values of at least two voltage changes and a stored value of a fractional mirror ratio, wherein the fractional mirror ratio represents a relationship between current magnitudes of excitation currents (claim 7).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing a temperature sensing circuit, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/29/22